     Case 2:20-cv-02009-GMN-DJA Document 21 Filed 12/23/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
 7   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:20-cv-02009-GMN-DJA
     COMPANY, AS INDENTURE TRUSTEE
11   UNDER THE INDENTURE RELATING TO
12   IMH ASSETS CORP., COLLATERALIZED                   STIPULATION AND ORDER TO
     ASSET-BACKED BONDS, SERIES 2005-7,                 EXTEND TIME PERIOD TO RESPOND
13                                                      TO MOTION TO DISMISS [ECF No. 15]
                           Plaintiff,
14          vs.                                         [First Request]
15
     OLD REPUBLIC TITLE INSURANCE
16   GROUP, INC.; OLD REPUBLIC NATIONAL
     TITLE INSURANCE COMPANY; DOE
17   INDIVIDUALS I through X; and ROE
18   CORPORATIONS XI through XX, inclusive,

19                        Defendants.

20
21          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
22   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
23   (“Deutsche Bank”) and Defendant Old Republic National Title Insurance Company (“ORNTIC”)
24   (collectively, the “Parties”), by and through their counsel of record, hereby stipulate and agree as
25   follows:
26          1. On October 9, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial District
27                Court, Case No. A-20-822776-C [ECF No. 1-1];
28



                                                 Page 1 of 2
     Case 2:20-cv-02009-GMN-DJA Document 21 Filed 12/23/20 Page 2 of 2




 1          2. On October 30, 2020, ORNTIC filed a Petition for Removal to this Court [ECF No.
 2             1];
 3          3. On December 10, 2020, ORNTIC filed a Motion to Dismiss [ECF No. 15];
 4          4. Deutsche Bank’s deadline to respond to ORNTIC’s Motion to Dismiss is currently
 5             December 24, 2020;
 6          5. Deutsche Bank’s counsel is requesting an extension until January 11, 2021, to file
 7             its response to the pending Motion to Dismiss;
 8          6. This extension is requested to allow counsel for Deutsche Bank additional time to
 9             review and respond to the points and authorities cited to in the pending Motion;
10          7. Counsel for ORNTIC does not oppose the requested extension;
11          8. This is the first request for an extension which is made in good faith and not for
12             purposes of delay.
13          IT IS SO STIPULATED.
14    DATED this 23rd day of December, 2020.         DATED this 23rd day of December, 2020.
15    WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
16                                                   McRAE LLP
      /s/ Lindsay D. Robbins
17    Lindsay D. Robbins, Esq.                       /s/ Sophia S. Lau
      Nevada Bar No. 13474                           Sophia S. Lau, Esq.,
18    7785 W. Sahara Ave., Suite 200                 Nevada Bar No. 13365
19    Las Vegas, NV 89117                            8716 Spanish Ridge Avenue, Suite 105
      Attorneys for Plaintiff, Deutsche Bank         Las Vegas, Nevada 89148
20    National Trust Company, as Indenture           Attorneys for Specially-Appearing Defendant
      Trustee Under the Indenture Relating to IMH    Old Republic Title Insurance Group, Inc.
21    Assets Corp., Collateralized Asset-Backed      and Defendant Old Republic National Title
22    Bonds, Series 2005-7                           Insurance Company

23                                                   IT IS SO ORDERED.
24
                                                                23 day of December, 2020
                                                     Dated this ____
25
26
27                                                   ___________________________
                                                     Gloria M. Navarro, District Judge
28
                                                     UNITED STATES DISTRICT COURT



                                               Page 2 of 2
